Exhibit 99.1 Contact: Media Relations Jeanmarie McFadden 212-762-6901 Investor Relations William Pike 212-761-0008 Morgan Stanley Reports Record Second Quarter Results Record Quarterly EPS from Continuing Operations of $2.45, Up 41% Record Quarterly Net Revenues of $11.5 Billion, Up 32% Record Quarterly Income from Continuing Operations of $2.6 Billion, Up 41% Record Net Revenues, Net Income and EPS for First Six Months of FY07 NEW YORK, June 20, 2007 - Morgan Stanley (NYSE: MS) today reported record income from continuing operations for the second quarter ended May 31, 2007 of $2,582 million, an increase of 41 percent from $1,828 million in the second quarter of 2006.Diluted earnings per share from continuing operations were a record $2.45 compared with $1.74 a year ago.Net revenues were a record $11.5 billion, 32 percent above last year's second quarter.Non-interest expenses of $7.6 billion increased 31 percent from last year.The annualized return on average common equity from continuing operations was 27.5 percent in the current quarter, compared with 23.7 percent in the second quarter of 2006. For the first six months of 2007, income from continuing operations was a record $5,141 million, a 50 percent increase from $3,430 million a year ago.Diluted earnings per share from continuing operations were a record $4.86 compared with $3.25 last year.Net revenues rose 31 percent to a record $22.5 billion and non-interest expenses increased 24 percent to $14.8 billion.The annualized return on average common equity from continuing operations was 28.2 percent, compared with 22.8 percent a year ago. Net income for the quarter was $2,582 million, an increase of 40 percent from $1,841 million in the second quarter of 2006.For the first six months of 2007, net income was a record $5,254 million, a 54 percent increase from $3,415 million a year ago.Diluted earnings per share were $2.45 for the quarter, compared with $1.75 in the second quarter of 2006, and the annualized return on average common equity for the second quarter was 27.5 percent compared with 23.7 percent a year ago.For the first six months, diluted earnings per share were a record $4.96, compared with $3.23 a year ago, and the annualized return on average common equity was 28.7 percent compared with 22.5 percent last year. Business Highlights · Institutional Securities achieved record net revenues of $7.4 billion, up 39 percent from last year.Pre-tax income rose 55 percent to a record $3.0 billion. · Investment Banking achieved record results, with revenues of $1.7 billion, a 65 percent increase from the second quarter of 2006.Advisory revenues and underwriting revenues both reached record highs. · Equity sales and trading delivered record revenues of $2.2 billion, up 33 percent from last year, reflecting record results in Prime Brokerage and Derivatives. · Fixed income sales and trading revenues increased 34 percent to $2.9 billion, the second-best quarter ever in this business. · Global Wealth Management delivered its fifth consecutive quarter of improved performance and achieved a pre-tax margin of 16 percent.Client assets per global representative and financial advisor productivity reached all-time highs, and the Firm increased the number of global representatives to 8,137. · Asset Management recorded net customer inflows of $9.3 billion - more than double the prior quarter.Assets under management reached $560 billion at quarter-end, a 23 percent increase from a year ago. · Discover continues to be well positioned for success as a stand-alone company, and delivered its sixth consecutive quarter of receivables growth due to increased net sales volume and stable payment rates.The spin-off of Discover remains on track and is scheduled to occur on June 30, 2007. John J. Mack, Chairman and CEO, said, "Morgan Stanley delivered record revenues and earnings in the second quarter and the first half of the year, as we continued to build momentum across our securities businesses and continued to see the benefits of our diverse mix of products, clients and businesses around the globe. Thanks to the commitment and focus of our people, we've now achieved seven straight quarters with ROE above 20 percent, and we're well on our way to reaching our goal of doubling 2005 earnings over five years.
